Citation Nr: 1017877	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  93-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability (TDIU) for a lumbar spine disability prior to 
June 28, 2007.

2.  Entitlement to an extra-schedular evaluation for a lumbar 
spine disability for the period after October 18, 1994. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1980 to April 
1983 and from October 1984 to October 1987.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a February 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which reduced the disability 
rating for the Veteran's service-connected low back 
disability (chronic mechanical low back pain) from 10 percent 
to zero percent, effective June 1, 1990.  In a May 1990 
rating decision, however, the RO restored the 10 percent 
rating for the entire period.  The Veteran, however, appealed 
those decisions by requesting a disability rating higher than 
10 percent for his low back disability.

In April 1995, the Board remanded the case for additional 
evidentiary development.  Following that development, the 
Board issued a decision in October 1998 in which it denied 
the Veteran's claim, thereby continuing the 10 percent rating 
for his low back disability, which it characterized as 
residuals of a low back injury involving disc disease at L5- 
S1.  The Veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).

In an April 1999 order, granting a joint motion, the Court 
vacated the Board's decision and remanded the case to the 
Board for further development and readjudication in 
compliance with directives specified.  Those directives 
specified that the Board should properly consider whether a 
higher disability rating is warranted under the provisions of 
38 C.F.R. § 4.40 and § 4.45, as outlined in DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995), which may require that the 
Veteran be afforded an additional VA examination, and that 
the Board also consider whether the Veteran is entitled to an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).

To comply with the Court's order, the Board in turn remanded 
the case in December 1999 with instructions that the Veteran 
be scheduled for a VA examination and to obtain any 
outstanding VA treatment records.  Then, in an April 2002 
decision, the Board granted a 60 percent schedular rating for 
the Veteran's low back disability.  In June 2002, the RO 
effectuated that decision by granting the 60 percent rating 
effective from October 23, 1998.

In addition to granting a 60 percent schedular rating, the 
Board in April 2002 also remanded the issue of whether an 
even higher rating was appropriate on an extra-schedular 
basis.  The Board's remand included the following 
instructions: (i) that the Veteran provide his employment 
history, (ii) that the RO obtain any outstanding evidence 
pertaining to his claim for vocational rehabilitation, (iii) 
that the Veteran be scheduled for both orthopedic and 
neurological examinations to determine his ability to work in 
light of his low back disability, (iv) that the RO determine 
whether the case should be referred to the Director of 
Compensation and Pension Services for consideration of an 
extra-schedular evaluation, and (v) that the RO adjudicate 
the claim of entitlement to a TDIU.

In a September 2006 decision, the Board denied an extra-
schedular evaluation for the Veteran's low back disability 
for the period prior to October 18, 1994.  With respect to 
the issue of an extra-schedular evaluation after that date, 
the Board remanded the issue with instructions that it be 
referred to the Director of Compensation and Pension 
Services, since this was the date the Veteran had stopped 
working.  The RO was also to adjudicate the claim of 
entitlement to a TDIU.

In an October 2007 determination, the Director of 
Compensation and Pension Service (Director) found that an 
extra-schedular evaluation for the Veteran's low back 
disability after October 18, 1994, was not in order.  

The case was returned to the Board.  In a November 2008 
decision, entitlement to TDIU was granted from June 28, 2007.  
Entitlement to an extraschedular rating for the residuals of 
a low back injury after October 18, 1994 was denied.  

A timely appeal of that decision was again filed to the 
Court.  While the case was pending at the Court, the VA 
Office of General Counsel and the appellant's attorney filed 
a joint motion for remand, requesting that the Court vacate a 
portion of the Board's November 2008 Board decision and 
remand the issue on appeal.  In November 2009, the Court 
granted the joint motion, vacated the portion of the Board's 
November 2008 decision which denied entitlement to TDIU prior 
to June 28, 2007 and entitlement to an extraschedular rating 
from October 18, 1994, and remanded the case to the Board for 
compliance with directives that were specified by the Court.

The Board notes that the only issues on appeal at this time 
are those listed on the first page - i.e., entitlement to an 
extra-schedular evaluation for residuals of a low back injury 
for the period after October 18, 1994, and entitlement to a 
TDIU prior to June 28, 2007.  

The Board further notes that in June 2008, the RO, on its own 
initiative, reduced the Veteran's disability rating for his 
low back disability from 60 percent to 10 percent, effective 
October 1, 2008.  In a July 2009 rating decision, the RO 
implemented the Board decision which granted a TDIU from June 
28, 2007.  In October 2009, the RO continued the 60 percent 
rating for the low back disability.  In a November 2009 
rating decision, the RO proposed to reduce entitlement to 
TDIU.  Neither the Veteran nor his representative has filed a 
notice of disagreement concerning these reductions and these 
issues are not on appeal at this time.


FINDINGS OF FACT

1.  The Veteran's compensable service-connected disabilities 
include his low back injury with disc disease at L5-S1, rated 
as 60 percent disabling from October 1989, and torticollis, 
rated as 10 percent disabling from October 1987.

2.  The Veteran has a General Educational Development (GED), 
and has worked primarily as an automobile mechanic and 
security guard.

3.  From October 18, 1994 to November 27, 2000, the evidence 
establishes that the Veteran was unable to secure and 
maintain gainful employment due to his service-connected low 
back disability.  

4.  From November 28, 2000 to June 27, 2007, the evidence 
establishes that the service-connected disabilities did not 
preclude all forms of substantially gainful employment.  

5.  From November 28, 2000 to June 27, 2007, the evidence 
establishes that the service-connected low back disability 
did not cause marked interference with employment, require 
frequent periods of hospitalization, or present an 
exceptional or unusual disability picture, and the symptoms 
and severity of the service-connected low back disability are 
reasonably described and contemplated in the diagnostic 
criteria.  


CONCLUSIONS OF LAW

1.  From October 18, 1994 to November 27, 2000, the criteria 
for a total rating based on individual unemployability on an 
extraschedular basis for the service-connected lumbar spine 
disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2009).

2.  From November 28, 2000 to June 27, 2007, the criteria for 
an extra-schedular evaluation for the service-connected 
lumbar spine disability have not been met.  
38 C.F.R. § 3.321(b)(1) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in May 2005, March 2006, and August 
2008 .    

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for 
entitlement to TDIU to include on an extraschedular basis, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The March 2006 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates.  

The Veteran's claim was readjudicated in a supplemental 
statement of the case dated in September 2008.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  The record 
establishes that the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
The claim has been pending since 1994 and the Veteran is 
represented by an private attorney.  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  It is also clear from 
the Veteran's arguments that he and his representative have 
actual knowledge as to how TDIU is assigned.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of the claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  VA treatment records dated 
from 1990 to 2005 are associated with the claims folder.  
Private medical records dated from 1988 to 2000 and private 
evaluation reports dated in 1989, 1995, 1997, 2000, and 2007 
are associated with the claims folder.  The Veteran's 
vocational rehabilitation records are associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  

The Veteran underwent VA examinations in 1991, 2002, 2007, 
and 2008 to obtain medical evidence as to the nature and 
severity of the Veteran's service-connected disabilities and 
to obtain medical opinions as to whether the disabilities 
precluded substantially gainful employment.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular 
disability rating is less than 100 percent, a total rating 
due to individual unemployability may nonetheless be assigned 
if a veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income..."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether the veteran currently is unemployable.  
38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Entitlement to an extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran is seeking a TDIU on the basis that he is unable 
to work because of his service-connected low back disability 
from October 18, 1994 to June 27, 2007.  As discussed in the 
introduction, a November 2008 Board decision granted 
entitlement to TDIU from June 28, 2007 and this decision was 
affirmed by the Court in November 2009.  

In this case, the Veteran's only service-connected 
disabilities are the low back disability and torticollis.  
The service-connected low back disability is rated as 60 
percent disabling since October 1989.  The service-connected 
torticollis is rated as 10 percent disabling since October 
1987.  The combined disability rating is 60 percent from 
October 23, 1989.  See 38 C.F.R. § 4.25 (the combined ratings 
table).  Therefore, the Veteran does not meet the minimum 
rating requirements of § 4.16(a) for a TDIU.

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), this matter was 
referred to the Director of Compensation and Pension for 
consideration.  In an October 2007 opinion, the Director of 
Compensation and Pension determined that the Veteran was not 
entitled to TDIU on an extraschedular basis after October 18, 
1994 based upon the findings of the physical and neurological 
examinations and physicians' opinions.  The Director 
specifically cited to the VA treatment records, the VA 
vocational rehabilitation file, the November 2000 examination 
by Dr. S., and the September 2002 VA examination report.    

Although the Board is precluded from initially assigning an 
extraschedular rating, there is no restriction on the Board's 
ability to review the denial of an extraschedular rating on 
appeal.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) 
(stating that once the Board properly refers an 
extraschedular rating issue to Director of Compensation and 
Pension for review, appellant may "continue to appeal the 
extraschedular rating aspect of this claim"); see also 38 
U.S.C. §§ 511(a), 7104(a) ("All questions in a 
matter...subject to decision by the Secretary shall be subject 
to one review on appeal to the...Board."); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 
(Fed.Cir.2003) ("Together sections 511(a) and 7104(a) 
dictate that the Board acts on behalf of the Secretary in 
making the ultimate decision on claims and provides 'one 
review on appeal to the Secretary' of a question 'subject to 
decision by the Secretary' under section 511(a)."). 

In Anderson v. Shinseki, 22 Vet. App. 423 (2009), the Court 
stated that Section 7104, unlike the Court's jurisdictional 
statute, 38 U.S.C.A. § 7261(a)(4), contains no limitations on 
the Board's ability to review favorable findings.  The Board 
is permitted to review the entirety of the proceedings and 
has jurisdiction to review whether the decision not to award 
an extraschedular rating was appropriate.  Anderson v. 
Shinseki, 22 Vet. App. 423, 428 (2009).

In the present case, the Board has reviewed the October 2007 
decision by the Director as to whether an extraschedular 
rating is warranted.  The Board concurs with the October 2007 
opinion from the Director that an extraschedular rating is 
not warranted from November 28, 2000 to June 27, 2007.  
However, the Board finds that an extraschedular rating is 
warranted from October 18, 1994 to November 27, 2000. 

The Board finds that the evidence of record is in equipoise 
as to whether the Veteran's service-connected low back 
disability precluded him from securing and following a 
substantially gainful occupation and precluded gainful 
employment from October 18, 1994 to November 27, 2000.  

The record shows that the Veteran received a GED in April 
1980 and has no additional formal education.  He reported 
that in school, his best subjects were mechanics, shop, and 
physical education.  See the March 1995 VA vocational 
rehabilitation report.  The Veteran served in the military 
from April 1980 to April 1983 and from October 1984 to 
October 1987.  In the military, the Veteran received training 
in the repair and maintenance of electrical and diesel 
generators.  His primary military work was in the maintenance 
of electrical and diesel generators and some experience in 
auto repair.  His military occupation specialty was 
electrician.   See the March 1995 VA vocational 
rehabilitation report and the DD Form 214.  

After service, the Veteran worked for 1 year and 4 months as 
a slot foreman supervisor at a hotel.  He left this position 
to re-enter the military.  After his second period of 
service, the Veteran worked as an auto mechanic.  The Veteran 
left this position as an auto mechanic in October 1994 due to 
his service-connected low back disability.  See the March 
1995 VA vocational rehabilitation report.  See also the 
August 1996 statement from the Veteran's former employer 
which indicates that the Veteran was on medical leave from 
October 1994 to October 1995 at which point the disability 
leave ended.  VA vocational rehabilitation found that as of 
March 1995, the Veteran was not prepared to seek employment 
in a related capacity such as a supervisory position because 
he did not have the training or skills for this type of 
position and only had training in mechanics.  The March 1995 
VA vocational rehabilitation report indicates that the 
Veteran's transferable skills were of minimal use at that 
time.  

The record further shows that in July 1995, the Veteran's 
claim for benefits under the vocational rehabilitation system 
was denied because the evidence showed that the Veteran was 
not feasible for vocational training or other rehabilitation 
services at that time due to the severity of the service-
connected disabilities.  Vocational rehabilitation records 
indicate that the Veteran was under heavy medication, the 
pain from the service-connected disability was extreme, and 
the Veteran needed the medication to cope with the pain.  The 
counseling psychologist found that the combination of 
medication and unmedicated pain caused the Veteran to be 
unable to attempt training or employment.  The Veteran was 
found to be unable to adequately demonstrate proper behavior 
for seeking employment or training.    

There is medical evidence which establishes that the service-
connected low back disability precluded the Veteran from 
substantially gainful employment from October 18, 1994 to 
November 27, 2000.  

The Veteran's treating physician and the Chief of Health 
Information Management Services at the VA Medical Center in 
Las Vegas stated that the Veteran was unable to work or 
return to work from October 18, 1994 to December 18, 1994; 
December 7, 1994 to February 1, 1995; January 10, 1995 to 
February 1997; January 29, 1997 to August 1, 1997 to November 
1999.  See the statements from the treating physicians and 
Chief of Health Information Management Services dated in 
October, November, and December 1994; January, March, July, 
and October 1995; February and August 1996; and January 1997.  

The statements by the Chief of Health Information Management 
Services are supported by statements and opinions from the 
Veteran's VA physician.  The Veteran's treating VA physician 
stated in the VA treatment records that the Veteran was 
unable to work and noted the time period of the Veteran's 
inability to be employed.  See the VA treatment records dated 
in October, November, and December 1994; March and October 
1995; February 1996; January and August 1997; and November 
1999.  The VA physician treated the Veteran for the lumbar 
spine disability for several years and prescribed pain 
medication.  

In the November 1999 statement, the Chief of the Medical 
Administration Services stated that the Veteran continued to 
be treated for chronic low back pain, there has been no 
improvement, recovery was not expected, and the Veteran was 
permanently disabled.  

The first evidence that the service-connected lumbar spine 
disability did not preclude substantially gainful employment 
was in November 2000.  In a November 28, 2000 statement, Dr. 
R.S., an orthopedic surgeon, opined that the Veteran was 
employable in a limited capacity with lifting restriction of 
approximately 20 pounds, and no stooping, crawling or 
overhead work.  Dr. R.S. stated that he believed the Veteran 
had significant changes in the lumbar spine at the L5-S1 
level which would account for the pain and radiation of the 
pain down the leg.  
 
The Board notes that in the October 2007 opinion, the 
Director of Compensation and Pension found that an 
extraschedular evaluation for the lumbar spine disability was 
not warranted because the medical evidence only demonstrated 
mild limitation of motion of the lumbar spine and 
neurological examination was normal.  The Director also noted 
that the statements from the VA treating physician were not 
supported by reasons or bases.  

The Board finds that for the time period of October 1994 to 
November 27, 2000, there is medical evidence which supports a 
finding that the Veteran had severe disability due to the 
service-connected lumbar spine disability.  The medical 
evidence for this time period shows that the Veteran was 
prescribed narcotics for the low back pain including Darvocet 
and Percocet, had constant back pain that ranged in 
intensity, and at times, had more than mild limitation of 
motion of the lumbar spine.  There are diagnoses of low back 
pain secondary to degenerated lumbar disc and severe 
degenerative disc disease at L5-S1.  The Board finds that the 
medical evidence, discussed below, is in equipoise as to 
whether the service-connected lumbar spine disability was 
severe enough to cause unemployability.   

The records shows that in April 1994, the Veteran was seen 
for complaints of back pain causing his left leg to give out, 
and causing him to fall.  No specific objective findings were 
made.  X-rays of the lumbar spine revealed evidence of disc 
space narrowing at L5-S1 "which could suggest early 
degenerative disc disease."  It was noted that there were no 
significant changes from prior studies.

In May 1994, the Veteran was seen for complaints of severe, 
ongoing back pain.  He reported having trouble raising from 
the toilet in the morning.  He also reported that he was able 
to rise from a chair without pushing off with his arms.

In May 1994, a CT of the lumbar spine revealed a midline 
herniated disc encroaching on the thecal sac at L5- S1; these 
findings remained unchanged since the last examination.  No 
other pathology was found.

The Veteran reported similar complaints in July 1994.  
Examination was normal with normal sensation, and normal 
muscle build.  On examination in August 1994 the Veteran was 
able to ambulate independently without the use of an 
assistive device.  He walked with a mild, limping gait 
pattern.  Pain increased with forward bending and with right 
rotation or bending on the right side.

Subsequent progress notes document continued treatment of the 
Veteran's reported symptoms.  See the March 1995 VA treatment 
record.  

A December 1995 VA examination report shows that the Veteran 
reported low back pain with sudden giving out of his legs.  
He reported pain when coughing or sneezing, difficulty with 
sleeping, and pain with bowel movements.

On examination, the Veteran moved around slowly but without 
any difficulty.  There was minor tenderness at the 
lumbosacral junction.  He forward flexed 90 degrees and 
laterally bent 30 degrees to the right with complaints of 
back pain.  He could bend to the left 40 degrees without back 
pain.  Straight leg raising was negative at 90 degrees.  
There was some scattered, non-anatomic numbness in the lower 
extremities.

X-rays were noted as revealing disc space narrowing at L5-S1.  
No specific diagnosis was rendered; however, the examiner 
indicated that it was distinctly possible that the Veteran 
had significant degenerative joint disease.

VA progress notes dated from October 1995 to January 1997 
document continued treatment of the Veteran's back symptoms.  
In January 1997 it was noted that the Veteran was continuing 
to complain of back pain in spite of treatment.  

An April 1997 VA examination report indicates that the 
Veteran reported a history of low back pain as well as his 
legs giving out.  He denied radicular symptoms except for the 
fact that his legs would give out.  He reported no numbness 
or leg pain.

On examination, the Veteran walked with a Trendelenburg type 
gait, vaulting over his left lower extremity.  There were no 
postural abnormalities and no fixed deformities.  The 
musculature of the back was described as good.  He forward 
flexed to 45 degrees.  There was no spasm, no tenderness, and 
he arose well.  Lateral bending was 10 degrees to the left 
and 20 degrees to the right.  Rotation was 15 degrees in 
either direction.  Straight leg raising was "completely 
negative" at 90 degrees.  Sensation was described as normal 
and muscle strength was described as good.  The examiner 
concluded that the Veteran's findings were minimal.

A VA examination report dated in September 1997 indicates 
that the Veteran reported constant low back pain with 
occasional shooting pain in his left leg, causing it to go 
out on him.  He reported frequent radiation of pain into both 
lower extremities, particularly on the left.  He reported 
that he had fallen on several occasions as a result, 
fracturing his right little finger and "popping" a knuckle on 
the left hand.

Examination revealed the Veteran's posture to be normal.  
There was decreased lumbar lordosis, and diffuse tenderness 
at the lumbosacral junction.  There was no muscle atrophy.  
Range of motion was 45 degrees flexion with discomfort, 15 
degrees extension, and 20 degrees lateral bending 
bilaterally.  Motor strength of the lower extremities was 
found to be 5+/5+.  Sensory examination was normal.  There 
was no objective evidence of pain on motion, and there was no 
swelling or deformity.  X-rays of the lumbar spine were noted 
as revealing marked narrowing at L5-S1.  The diagnosis was 
lower back pain secondary to a degenerated lumbar disc. It 
was also noted that there were no signs of lumbar 
radiculopathy.

In March 1998 a magnetic resonance imaging (MRI) scan of the 
lumbosacral spine revealed severe degenerative disc disease 
at L5-S1, without evidence of significant intervertebral disc 
herniation.  While a slight disc bulge was noted, there was 
no evidence of significant encroachment on the spinal canal, 
and no evidence of lateral intervertebral herniation at this 
level.

A VA examination report dated in June 2000 indicates that the 
Veteran reported having good and bad days with respect to his 
back.  He reported that the pain in his back radiated into 
his buttocks and down both lower extremities, worse on the 
left.  He reported that the pain radiated all the way to the 
foot, with associated cramping of the foot.  He also reported 
occasional muscle spasm and locking of the muscles in his 
lower back.

Range of motion testing revealed 65 degrees active and 78 
degrees passive flexion, 4 degrees active and 11 degrees 
passive extension, 30 degrees lateral bending, and 45 degrees 
active and 50 degrees passive lateral turning.

The examiner noted that there was no pain, fatigue, weakness, 
or lack of endurance with range of motion of the lower back.  
However, the examiner later concluded that there would be an 
about 15 percent functional limitation due to pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.

X-rays were noted as revealing degenerative disc disease at 
L5-S1.  The diagnosis was lower back pain and coccydynia 
secondary to degenerative disc disease at L5-S1.  It was 
further found that there were no signs of lumbar 
radiculopathy or a herniated lumbar disc.  The examiner 
offered no opinion concerning the effect this disability had 
on the Veteran's ability to work.

On November 28, 2000, the Veteran was examined by Dr. R.S.  
He reported pain in his low back with forward bending, 
sneezing, and any lifting activities.  He reported occasional 
weakness in the left leg, and two episodes of loss of bowel 
control.

On examination, the Veteran had a straight back with no 
obvious deformities, and no bony tenderness.  There was lower 
lumbar paraspinous tenderness to palpation.  Forward flexion 
produced discomfort with pain radiating down the left leg.  
Lateral bending to the left produced similar discomfort.  
Straight leg raising beyond 30 degrees produced discomfort.  
Otherwise, strength was 5/5 and deep tendon reflexes were 
2/4.  

X-ray examination revealed some degenerative changes at L5-S1 
with disc space narrowing, endplate sclerosis, and posterior 
osteophyte formation.  The impression was post-traumatic 
degenerative changes of the lumbar spine, and presumed 
degenerative disc disease with possible disc herniation.

In a subsequent note, Dr. R.S. opined that the Veteran had 
some significant changes in the lumbar spine at the L5-S1 
level which would account for the pain and radiation down his 
leg.  Based on his clinical presentation, Dr. R.S. further 
opined that there was some nerve involvement.  He concluded 
that the Veteran was employable in a limited capacity with a 
lifting restriction of approximately 20 pounds, no stooping, 
no crawling, and no overhead work.

The Board finds that for the time period in question, while 
at times the Veteran had essentially normal orthopedic 
examination or mild limitation of motion, there is also 
credible evidence of low back pain requiring the use of 
narcotic pain medication due to the severe disc degeneration.  
The Board finds that for the time period of October 18, 1994 
to November 27, 2000, the Veteran does meet the requirements 
for a TDIU on an extra-schedular basis, as the evidence shows 
that his service-connected low back disability, when 
considered in light of his education and occupational 
experience, has rendered him incapable of obtaining or 
retaining substantially gainful employment.  See 
38 C.F.R. § 4.16(b).  Thus, a TDIU is warranted but only from 
October 18, 1994 to November 27, 2000.

The Board finds that the preponderance of the evidence 
establishes that from November 28, 2000 to June 27, 2007, the 
requirements for a TDIU on an extra-schedular basis or 
entitlement to a rating in excess of 60 percent on an 
extraschedular basis for the lumbar spine disability have not 
been met.  

The medical evidence shows that from November 28, 2000 to 
June 27, 2007, the service-connected lumbar spine disability 
caused some or no restrictions in the Veteran's ability to 
work.  The preponderance of the evidence for this time period 
does not establish that the low back disability rendered the 
Veteran unemployable.  

VA outpatient treatment records and private medical records 
dated from 2000 to 2007 show continued treatment for low back 
pain and use of narcotics to treat the pain.  There is no 
medical evidence for this time period that establishes that 
the low back disability precluded the Veteran from 
substantially gainful employment.  The Veteran did not submit 
any competent evidence showing that the service-connected 
lumbar spine disability precluded him from substantially 
gainful employment.  The medical evidence from the September 
2002 VA examination, which will be discussed below, and from 
the November 2000 opinion from the orthopedic surgeon 
establishes that the lumbar spine disability did not preclude 
employment for the time period of November 28, 2000 to June 
27, 2007.    

As discussed above, in the November 28 opinion, Dr. R.S., an 
orthopedic surgeon, determined that the Veteran was 
employable in a limited capacity with lifting restriction of 
approximately 20 pounds, and no stooping, crawling or 
overhead work.  Dr. R.S. stated that he believed the Veteran 
had significant changes in the lumbar spine at the L5-S1 
level which would account for the pain and radiation of the 
pain down the leg.  

This issue of employability was also addressed during a VA 
examination in September 2002.  At that time, the examiner 
reviewed the claims file and examined the Veteran before 
concluding that his disabilities had no effect on his ability 
to work.  At the examination, the Veteran reported that he 
last worked two years prior as a guard.  The Veteran reported 
that his normal occupation was auto mechanic and he last 
worked in this occupation three years prior.  

Following a physical examination, the examiner commented that 
both the Veteran's neck and lumbar spine demonstrated 100 
percent normal, pain-free motion.  No neurological 
abnormalities were noted in any segment of his spine.  The 
examiner concluded that the Veteran's complaints of neck and 
mid-back pain were not substantiated by his physical 
examination or X-rays.  The examiner explained that, 
"[g]iven his normal physical examination and x-rays today, 
without any muscle wasting or reflex changes, [the Veteran] 
has no significant disabling pain in the cervical or thoracic 
spine either presently nor on an episodic basis."  The 
examiner then opined that "the narrowing of the L5-S1 
interspace could be associated with intermittent periods of 
low back pain with associated limited abilities to lift, 
stand, and walk.  However, any exacerbations of his pain 
would be short-lived and would not be expected to be 
disabling for any more than a few days."  The examiner 
concluded that the Veteran's "lumbar spine condition either 
by itself or in combination with his previously noted 
torticollis would have no effect limiting his ability to do 
average employment in a civilian occupation."  

In a July 2003 VA medical opinion and addendum to the 
September 2002 opinion, the VA examiner stated that he 
reviewed the Veteran's vocational rehabilitation folder and 
his opinion that the Veteran was employable had not changed.   

A September 2002 VA treatment record indicates that the 
Veteran reported having his own successful business repairing 
cars.  A May 2005 VA treatment record notes that the Veteran 
was physically active; for instance, he was able to mow his 
lawn which was a half acre.   

In light of the foregoing, the Board finds that the Veteran 
did not meet the requirements for a TDIU on an extra-
schedular basis from November 28, 2000 to June 27, 2007. 

Of great significance is the September 2002 VA examination 
report.  The VA physician reviewed the claims file and 
examined the Veteran in September 2002 before concluding that 
neither the low back disability nor the torticollis had any 
limiting effect on the Veteran's ability to work.  The VA 
examining physician based his opinion on a review of the 
claims file and a throughout physical examination which 
revealed minimal findings concerning the Veteran's spine.  
This medical opinion in addition to the November 28, 2000 
opinion establish that the service-connected lumbar spine 
disability did not preclude the Veteran from substantially 
gainful employment.  Further, the Veteran's statements made 
to the VA examiners and physicians in the course of treatment 
suggest that he was working since about 2000, and he was 
working in 2002.     

The Board places great probative value on the September 2002 
VA examination report since the report was based on a review 
of the claims file, include pertinent clinician findings, and 
was completed by a medical doctor.  

In short, the preponderance of the evidence establishes that 
the Veteran's service-connected disabilities do not preclude 
him from securing or maintaining gainful employment from 
November 28, 2000 to June 27, 2007.  The appeal is denied for 
this time period.    

The preponderance of the evidence is against the assignment 
of an extra-schedular evaluation for the Veteran's low back 
disability for the period from November 28, 2000 to June 27, 
2007.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In October 2007, the Director determined that an extra-
schedular evaluation was not warranted for the Veteran's low 
back disability for the period from October 18, 1994.  The 
procedural requirements of 38 C.F.R. § 3.321(b)(1) have been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Director 
found that an extra-schedular evaluation was not in order 
based on the medical evidence.

Since the Veteran has been awarded a TDIU on an extra-
schedular basis from October 18, 1999 to November 27, 2000, 
the Board need not consider whether he is entitled to an 
extra-schedular evaluation for his low back disability 
pursuant to 38 C.F.R. § 3.321(b)(1) for this time period.  
That being said, the Board finds that the overall evidence 
does not show that the Veteran's service-connected low back 
disability has independently caused marked interference with 
his employment, required frequent periods of hospitalization, 
or caused an unusual disability picture for the period from 
November 28, 2000 to June 27, 2007.

First, there is no evidence that the Veteran had been 
hospitalized or required surgical treatment for his low back 
disability during the relevant period at issue.  All his 
treatment has been on an outpatient basis.  

The Veteran's central argument for an extra-schedular rating 
is that his low back disability has markedly interfered with 
his ability to work.

The evidence cited to deny a TDIU for the period of November 
28, 2000 to June 27, 2007, is also sufficient to deny an 
extra-schedular rating for his service-connected low back 
disability pursuant to 38 C.F.R. § 3.321 (b)(1).  The 
evidence cited above shows that although the Veteran's low 
back disability caused some work restrictions, it did not 
markedly interfere with his ability to work for this time 
period.  

The most probative evidence during this period includes the 
VA examination report dated in September 2002.  The 
examination report includes a medical opinion that the 
Veteran's low back disability does not independently have any 
limiting effect on his ability to work.  See also the 
November 2000 statement in which Dr. R.S., an orthopedic 
surgeon, opined that the Veteran was employable in a limited 
capacity with lifting restriction of approximately 20 pounds, 
and no stooping, crawling or overhead work.  

The Board notes that, in general, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
60 percent rating assigned for the Veteran's low back 
disability contemplates impairment in employment.  Although 
his low back disability may have interfered somewhat with the 
Veteran's ability to work from November 28, 2000 to June 27, 
2007, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular rating is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  

There is no evidence that the service-connected low back 
disability presents an unusual or exceptional disability 
picture.  The Board finds that the Veteran's symptoms are 
consistent with the criteria in the Rating Schedule and are 
contemplated in the diagnostic codes.  The Veteran's 
symptoms, including pain and limitation of motion, are normal 
manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 to 5243 (2009).  The Board 
finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an extra-schedular evaluation for his low 
back disability for the period November 28, 2000 to June 27, 
2007.  As the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

In conclusion, for the reasons and bases discussed above, a 
total disability rating based on individual unemployability 
on an extraschedular basis is granted from October 18, 1999 
to November 27, 2000.  The appeal is granted to this extent.  
However, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
extra-schedular evaluation for his low back disability for 
the period November 28, 2000 to June 27, 2007, and the appeal 
is denied for this time period.    


ORDER

A total disability rating based on individual unemployability 
on an extraschedular basis is granted for the lumbar spine 
disability from October 18, 1994 to November 27, 2000, 
subject to the laws and regulations governing the payment of 
VA compensation.

An extra-schedular evaluation for the lumbar spine disability 
for the period from November 28, 2000 to June 27, 2007 is 
denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


